             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:15-cr-00007-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
GORDIE LEROY PENSON,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 79].

I.   BACKGROUND

     In August 2015, the Defendant Gordie Leroy Penson was found guilty

by a jury of one count of robbery (Count One), one count of discharging of a

firearm in relation to a crime of violence (Count Two), and one count of

possession of a firearm by a convicted felon (Count Three). [Doc. 36]. In

February 2016, the Court sentenced him to a term of 41 months’

imprisonment as to each of Counts 1 and 3 to run concurrently, and a term

of 120 months’ on Count 2 to run consecutively, for a total term of 161




     Case 1:15-cr-00007-MR-WCM Document 80 Filed 12/23/20 Page 1 of 4
months’ imprsionment. [Doc. 46]. The Defendant is currently incarcerated

at USP Atlanta, and his projected release date is September 28, 2026.1

         On December 8, 2020, the Defendant filed the present letter, in which

he appears to seek a compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) due to the ongoing COVID-19 pandemic and the risks that

the pandemic poses to his mother. [Doc. 79].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court



1   See https://www.bop.gov/inmateloc/ (last visited Dec. 16, 2020).
                                             2



        Case 1:15-cr-00007-MR-WCM Document 80 Filed 12/23/20 Page 2 of 4
of Appeals for the Fourth Circuit has held that a district court lacks the

authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).2

      Here, the Defendant has failed to demonstrate that he has exhausted

his administrative remedies at BOP or that 30 days have passed since

making a request for compassionate release. Having failed to comply with

the requirements of the statute, the Defendant’s motion for compassionate

release must be denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 79] is DENIED

WITHOUT PREJUDICE to refiling after the Defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the Defendant’s behalf or the lapse of 30 days from the receipt



2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                             3



      Case 1:15-cr-00007-MR-WCM Document 80 Filed 12/23/20 Page 3 of 4
of such a request by the warden of the Defendant’s facility, whichever is

earlier.

      IT IS SO ORDERED.
                      Signed: December 23, 2020




                                          4



      Case 1:15-cr-00007-MR-WCM Document 80 Filed 12/23/20 Page 4 of 4
